Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. JP2019-140114, filed on 07/30/2019 has been provided in the present application.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 – 3, 7 – 9, 13 – 18 are objected to because of the following informalities:  
As per claim 1, 
Line 7 - 9 should read “acquire information relating to remote-control operations performed by each remote-control driver using each of the plurality of operating devices for an event receiving the remote-control operation in the vehicle currently being driven remotely;” because the limitation “enable the vehicle to be driven remotely via a remote control operation performed by a remote-control driver” is recited in claim 1, line 3 – 4.
Line 10 – 11 should read “decide, using a predetermined weighting, on one remote-control operation among the plurality of the acquired remote-control operations;” because the limitation “acquire information relating to remote-control operations “ is recited in claim 1, line 9.
As per claim 2,
Line 5 – 6 should read “decide on one operation among the plurality of remote-control operations and the autonomous operation, using the predetermined weighting; and[[,]] ” because the limitation “a predetermined weighting” is recited in claim 1, line 10.
Line 7 – 8 should read “when the remote-control operation has been decided on, output the information relating to that remote-control operation to the vehicle.” Because the limitation “output information relating to the remote-control operation” is recited in claim 1, line 12.
Claim 3 should read “wherein the processor is configured to alter the weighting in accordance with the score belonging to the remote-control driver and a mode of the remote-control operation performed by the remote-control driver.” Because the limitation “a remote-control operation performed by a remote-control operation driver” is recited in claim 1, line 6.
As per claim 7,
Line 6 – 8 should read “acquiring information relating to remote-control operations performed by each remote-control driver using each of the plurality of operating devices for an event receiving the remote-control operation in the vehicle currently being driven remotely;” because the limitation “enable the vehicle to be driven remotely via a remote control operation performed by a remote-control driver” is recited in claim 7, line 3 – 4.
Line 9 - 10 should read “deciding, using a predetermined weighting, on one remote-control operation among the plurality of the acquired remote-control operations;” because the limitation “acquiring information relating to remote-control operations “ is recited in claim 7, line 6.
As per claim 8,
Line 4 - 5 should read “deciding on one operation among the plurality of remote-control operations and the autonomous operation, using the predetermined weighting; and[[,]]” because the limitation “a predetermined weighting” is recited in claim 1, line 10.
Line 6 - 7 should read “when the remote-control operation has been decided on, output the information relating to that remote-control operation to the vehicle.” Because the limitation “output information relating to the remote-control operation” is recited in claim 7, line 11.
Claim 9 should read “further comprising altering the weighting in accordance with the score belonging to the remote-control driver and a mode of the remote-control operation performed by the remote-control driver.” Because the limitation “a remote-control operation performed by a remote-control operation driver” is recited in claim 7, line 4.

As per claim 13,
Line 7 – 9 should read “information relating to remote-control operations performed by each remote-control driver is acquired using each of the plurality of operating devices for an event receiving the remote-control operation in the vehicle currently being driven remotely;” because the limitation “enable the vehicle to be driven remotely via a remote control operation performed by a remote-control driver” is recited in claim 13, line 4 - 6.
Line 10 – 11 should read “one remote-control operation among the plurality of the acquired remote-control operations is decided on using a predetermined weighting;” because the limitation “information relating to remote-control operations performed by each remote-control driver is acquired “ is recited in claim 13, line 7 - 8.
Line 12 – 13 should read “information relating to the remote-control operation that has been decided on is 
As per claim 14,
Line 1 – 2 should read “wherein[[,]] in the operation selection processing:”
Line 5 – 6 should read “ one operation is decided on among the plurality of remote-control operations and the autonomous operation, using 
Line 7 – 8 should read “ when the remote-control operation has been decided on, the information relating to that 31remote-control operation is 
Claim 15 should read “wherein[[,]] in the operation selection processing, the weighting is altered in accordance with the score belonging to the remote-control driver and a mode of the remote-control operation performed by the remote-control driver.” Because the limitation “a remote-control operation performed by a remote-control operation driver” is recited in claim 7, line 4.
Claim 16, line 1 – 2 should read “The non-transitory storage medium according to Claim 13, wherein[[,]] in the operation selection processing,”
Claim 17, line 1 – 2 should read “The non-transitory storage medium according to Claim 13, wherein[[,]] in the operation selection processing”
Claim 18, line 1 – 2 should read “The non-transitory storage medium according to Claim 13, wherein[[,]] in the operation selection processing”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the processor is configured so that, when an incorrect operation is contained in the remote-control operations, the processor decides on the one operation after removing the incorrect operation.” There is insufficient antecedent basis for the limitation “the one operation” because it is unclear which operation it is referring to. For purpose of compact prosecution, Examiner will interpret this claim as “wherein the processor is configured so that, when an incorrect operation is contained in the remote-control operations, the processor decides on the one remote-control operation among the plurality of the acquired remote-control operations after removing the incorrect operation.”
Claim 10 describes a method that has substantially same scope as claim 4. Therefore, claim 10 is rejected under 112b rejection for the same reason as described in claim 4 above.

Claim 16 describes a non-transitory storage medium that has substantially same scope as claim 4. Therefore, claim 16 is rejected under 112b rejection for the same reason as described in claim 4 above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 18 are rejected under 35 U.S.C. 101 because the claims are directed to a
judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.
Regarding to claim 1,
	
101 Analysis – Step 1 
Claim 1 is directed to a device. Therefore, claim 1 is within at least one of the four statutory categories. 

101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites: 

An operation selection device comprising a memory and a processor, wherein 
the processor is configured to: 
perform communication between a self-driving device that is provided at a vehicle which performs self-driving, and a plurality of operating devices that enable the vehicle to be driven remotely via a remote-control operation performed by a remote-control driver, and that are individually provided for each of a plurality of remote-control drivers; 
acquire information relating to remote-control operations performed by each remote-control driver using each of the plurality of operating devices for an event receiving remote-control operation in the vehicle currently being driven remotely; 
decide, using a predetermined weighting, on one remote-control operation among a plurality of acquired remote-control operations; 
output information relating to the remote-control operation that has been decided on, to the vehicle; and 
allocate a score, which is reflected in the weighting, to the remote-control driver who performed the remote-control operation that has been decided on.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, the “decide, using a predetermined weight, on one remote-control operation among a plurality remote-control operation” encompasses a person to make judgment based on a predetermined weighting to select the most suitable remote-control operation. Furthermore, the “allocate a score, which is reflected in the weight, to the remote-control driver who performed the remote-control operation that has been decided on” encompasses that same person to make evaluation and judgment to give point to the driver based on the weighting and the selected remote-control operation. Accordingly, the claim recites at least one abstract idea. 

101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

An operation selection device comprising a memory and a processor, wherein 
the processor is configured to: 
perform communication between a self-driving device that is provided at a vehicle which performs self-driving, and a plurality of operating devices that enable the vehicle to be driven remotely via a remote-control operation performed by a remote-control driver, and that are individually provided for each of a plurality of remote-control drivers; 
acquire information relating to remote-control operations performed by each remote-control driver using each of the plurality of operating devices for an event receiving remote-control operation in the vehicle currently being driven remotely; 
decide, using a predetermined weighting, on one remote-control operation among a plurality of acquired remote-control operations; 
output information relating to the remote-control operation that has been decided on, to the vehicle; and 
allocate a score, which is reflected in the weighting, to the remote-control driver who performed the remote-control operation that has been decided on.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “a memory and a processor” the examiner submits that these limitations are an attempt to generally link additional elements to a technological environment. In particular, the memory and the processor are recited at a high level of generality and merely automates the deciding steps, therefore acting as a generic computer to perform the abstract idea. The memory and processor are claimed generically and are operating in their ordinary capacity and do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation “perform communication between a self-driving device that is provided at a vehicle which performs self-driving, and a plurality of operating devices that enable the vehicle to be driven remotely via a remote-control operation performed by a remote-control driver” is directed to a mere transmission of data over a network that provides insignificant extra-solution activity. The additional limitation of “acquire information relating to remote-control operations” is directed to a data gathering process that provide insignificant extra solution activity. The additional limitation “output information relating to the remote-control operation that has been decided on, to the vehicle” is directed to a mere outputting of data that does not specifically recite to control the operation of the vehicle, therefore does not integrate the claim into a practical application. 

Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B 
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “memory and processor” amount to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitation of communicating between the self-driving device and a plurality of operating device is directed to a mere transmission of data over a network, therefore not provide inventive concept. The additional limitation acquiring information relating to the remote-control operation is directed to a data gathering process, therefore amount no more than the judicial exception and does not provide inventive concept. The additional limitation of outputting information related to the remote-control operation to the vehicle is directed to a mere outputting of information in a way that it does not specifically recites to control the operation of the vehicle based on the received remote-control operation, therefore does not provide inventive concept. Hence, the claim is not patent eligible. 

Dependent claims 2 – 6 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Specifically, claim 2 recites “decide on one operation among the plurality of remote-control operations and the autonomous operation, using a predetermined weighting. This limitation is directed to an abstract idea encompassing a person to make judgment to decide the most suitable remote-control operation based on given information. The additional limitation “receive, from the self-driving device, information relating to an autonomous operation” is directed to a data gathering process that provides insignificant extra solution activity. The additional limitation of “output information relating to that remote-control operation to the vehicle” is directed to a mere outputting of data that amount no more than the judicial exception. There are no additional limitations recited in claim 2 that provides inventive concept. Claim 3 – 6 recites to alter the weighting based on given condition. Examiner submits that these limitations are directed to abstract idea as they encompass a person to make evaluation and judgement to alter the weight associated with a plurality of remote-control operation based on given information. There are no additional limitations that are significant more than the judicial exception or provide inventive concept. Therefore, dependent claims 2 - 6 are not patent eligible under the same rationale as provided for in the rejection of 1.

Claims 7 - 12 describes a method that has substantially same scope as claims 1 – 6 respectively. Therefore, the 101 analysis of claims 7 – 12 are similar to the 101 analysis of claim 1 – 6 respectively above.

Claims 13 - 18 describes a non-transitory storage medium that has substantially same scope as claims 1 – 6 respectively. Therefore, the 101 analysis of claims 13 - 18 are similar to the 101 analysis of claim 1 – 6 respectively above.

	
Therefore, claims 1 – 18 are ineligible under 35 USC §101.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 – 3, 5, 7 – 9, 11, 13 – 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boda et al. (English Translation of JP2018077649A; hereafter Boda).
Regarding to claim 1, Boda teaches An operation selection device comprising a memory and a processor ([Par. 0051], “The first control unit 120, the second control unit 140, and the remote operation control unit 160 are each realized by executing a program (software) by a processor such as a CPU (Central Processing Unit).”), wherein 
	the processor is configured to: 
	perform communication between a self-driving device that is provided at a vehicle which performs self-driving, and a plurality of operating devices that enable the vehicle to be driven remotely via a remote-control operation performed by a remote-control driver, and that are individually provided for each of a plurality of remote-control drivers; ([Par. 0027], “the remote control management equipment 300 includes a central control device 310 that communicates with the vehicle M (remotely controlled vehicle) via the network NW, and a plurality of remote control devices 320-1, 320-2, 320-.3, ... and so on are provided.”; [Par. 0028], “In each remote control device 320, a remote operator sits and stands by in preparation for a remote control request. The integrated control device 310 transmits information received from one vehicle M to each of the plurality of remote control devices 320, and causes a plurality of remote operators to perform driving operations.”)
	acquire information relating to remote-control operations performed by each remote-control driver using each of the plurality of operating devices for an event receiving remote-control operation in the vehicle currently being driven remotely; ([Par. 0028], “The integrated control device 310 transmits information received from one vehicle M to each of the plurality of remote control devices 320, and causes a plurality of remote operators to perform driving operations.”; [Par. 0031 – 0032], “the integrated control device 310 refers to the remote operator list 312, selects and selects a remote operator who satisfies a predetermined condition from the plurality of remote operators registered in the remote operator list 312… The latest driving operation is appropriate. The most recent driving operation includes at least one of a time lag, a steering angle, an accelerator operation amount, or a brake operation amount. The suitability of the most recent driving operation is that the time lag is greater than or equal to the standard. The fact that the time lag is equal to or greater than the reference means that the time lag is within a predetermined time, or, for example, when there are three remote operators, the time lag is shorter than that of one or more remote operators.”; [Par. 0068], “The integrated control device 310 may select a remote operator by simultaneously transmitting the vehicle status to the plurality of remote control devices 320 and receiving control information from the plurality of remote control devices 320 at the same time. Not limited. The integrated control device 310 transmits a vehicle status to one of the remote control devices 320 among the plurality of remote control devices 320 and receives a control signal, and when the driving operation does not satisfy a predetermined condition, the other remote control device 310. The vehicle status may be transmitted to 320. As a result, the integrated control device 310 can allow a plurality of remote operators to sequentially perform the operation, and can select a remote operator whose operation satisfies a predetermined condition.” This is interpreted as when a request for a remote control has been received from the vehicle M, the integrated control device 310 continuously presents the vehicle information to a plurality of remote operator and receive control operation from the plurality of remote operator. The control system then select the remote operator whose operation satisfies the predetermined condition.)
	decide, using a predetermined weighting, on one remote-control operation among a plurality of acquired remote-control operations; ([Par. 0031], “For this purpose, the integrated control device 310 refers to the remote operator list 312, selects and selects a remote operator who satisfies a predetermined condition from the plurality of remote operators registered in the remote operator list 312.”; [Par. 0032], “The predetermined condition is at least one of the following: (A) The latest driving operation is appropriate. The most recent driving operation includes at least one of a time lag, a steering angle, an accelerator operation amount, or a brake operation amount. The suitability of the most recent driving operation is that the time lag is greater than or equal to the standard… B) The proficiency level of the remote operator is above the standard. The proficiency level increases as the number of years of experience of the vehicle M is more than a predetermined number of years or the cumulative time of the simulation becomes longer… (C) The arousal level of the remote operator is above the standard. This is because the higher the arousal level, the shorter the time lag tends to be. When the arousal degree is equal to or higher than the standard, for example, when there are three remote operators, the arousal degree is higher than that of one or more remote operators.”; [Par. 0067 - 0068], “That is, the remote control management equipment 300 presents the status of the vehicle M to the remote operator, accepts the driving operation by the remote operator, and does not transmit the control information based on the remote operator's driving operation to the vehicle M for a trial period. Is provided. The remote control management equipment 300 starts remote control when the operation received during the trial period satisfies a predetermined condition… The integrated control device 310 may select a remote operator by simultaneously transmitting the vehicle status to the plurality of remote control devices 320 and receiving control information from the plurality of remote control devices 320 at the same time. Not limited. The integrated control device 310 transmits a vehicle status to one of the remote control devices 320 among the plurality of remote control devices 320 and receives a control signal, and when the driving operation does not satisfy a predetermined condition, the other remote control device 310. The vehicle status may be transmitted to 320. As a result, the integrated control device 310 can allow a plurality of remote operators to sequentially perform the operation, and can select a remote operator whose operation satisfies a predetermined condition.”  Where this is interpreted as the control system selects remote operator for performing the remote operation of the vehicle based on predetermined condition associated with control operation of each remote operator registered in the remote operator list 312. The “predetermined condition” reads on the “predetermined weighting”)
	output information relating to the remote-control operation that has been decided on, to the vehicle; ([Par. 0031], “The control information generated by the remote control device 320 operated by the remote control operator is transmitted to the vehicle M.”) and 
allocate a score, which is reflected in the weighting, to the remote-control driver who performed the remote-control operation that has been decided on. ([Par. 0033], “The integrated control device 310 may give points to the remote operator based on whether or not each of the predetermined conditions (A) to (C) is satisfied. The integrated control device 310 increases the points each time the predetermined conditions (A) to (C) are satisfied, and decreases the points when the predetermined conditions (A) to (C) are not satisfied. The integrated control device 310 can select the remote operator having the highest point.”)

Regarding to claim 2, Boda teaches the device of claim 1.
Boda further teaches wherein the processor is configured to: 
	receive, from the self-driving device, information relating to an autonomous operation which is required to perform the self-driving and that was created for the event; ([Par. 0056], “The action plan generation unit 123 determines the events to be sequentially executed in the automatic driving so as to be determined by the recommended lane determination unit 61 and to travel in the recommended lane and to respond to the surrounding conditions of the vehicle M. The events include, for example, a constant-speed driving event that travels in the same driving lane at a constant speed, a following driving event that follows a vehicle in front, a lane change event, a merging event, a branching event, an emergency stop event, and automatic driving. There is a handover event for switching to manual operation. In addition, during the execution of these events, actions for avoidance may be planned based on the surrounding conditions of the vehicle M (existence of surrounding vehicles and pedestrians, lane narrowing due to road construction, etc.).”; [Par. 0058 - 0059], “the recommended lanes are set to be convenient for driving along the route to the destination. When the action plan generation unit 123 approaches a predetermined distance before the switching point of the recommended lane (may be determined according to the type of event), the action plan generation unit 123 activates a lane change event, a branch event, a merging event, and the like. If it becomes necessary to avoid an obstacle during the execution of each event, an avoidance trajectory is generated as shown in the figure. The action plan generation unit 123 generates, for example, a plurality of candidates for the target trajectory, and selects the optimum target trajectory at that time from the viewpoint of safety and efficiency.”; [Par. 0061], “The remote control unit 160 transmits a remote control request using the communication device 20, and automatically controls at least one of acceleration / deceleration or steering of the vehicle M based on the control information received from the remote control management equipment 300. Perform remote control.” Where this is interpreted as the “action plan generation unit 123” generates traveling plan for determined event. In some situation, it requires to perform necessary action to avoid obstacle during execution of the autonomous driving during the determined event. The system might request for remote control from remote operator to control at least one of acceleration/deceleration or steering the vehicle to deal with difficult situation where the own autonomous driving couldn’t handle it. The system transmits the remote control request and information detected by the vehicle M to a plurality of remote operators via a communication unit.) 
decide on one operation among the plurality of remote-control operations and the autonomous operation, using a predetermined weighting; ([Par. 0066], “The integrated control device 310 selects one of a plurality of remote operators based on the control information C-1, the control information C-2, and the control information C-3 (step S12). That is, the integrated control device 310 selects in advance a remote operator who has a history of satisfying a predetermined condition for the operation, and prepares for the case where the remote operation is necessary. The remote control management equipment 300 repeats a process of receiving the vehicle status from the vehicle M, a process of presenting the vehicle status and a process of accepting a driving operation, and a process of selecting a candidate based on the control information. As a result, the integrated control device 310 tests whether or not a plurality of remote operators can remotely control the vehicle M based on the control information. That is, the remote control management equipment 300 presents the status of the vehicle M to the remote operator, accepts the driving operation by the remote operator, and does not transmit the control information based on the remote operator's driving operation to the vehicle M for a trial period. Is provided. The remote control management equipment 300 starts remote control when the operation received during the trial period satisfies a predetermined condition.”; [Par. 0069], “The integrated control device 310 acquires control information from a plurality of remote control devices 320 (step S102). The integrated control device 310 determines whether or not there is a remote operator who satisfies a predetermined condition based on the information registered in the remote operator list 312 and a plurality of control information (step S104). When there is no remote operator who satisfies a predetermined condition, the integrated control device 310 ends the process of this flowchart without selecting the remote operator and transmitting the control information to the vehicle M. When there is a remote operator who satisfies the predetermined condition, the integrated control device 310 selects the remote operator who satisfies the predetermined When there are a plurality of remote operators who satisfy a predetermined condition, the integrated control device 310 may select the remote operator having the highest proficiency level and arousal level. Further, the integrated control device 310 may select the remote operator according to the information that specifies the remote operator received from the vehicle M. condition (step S106).” Where this is interpreted as the integrated control device 310 select remote operator for performing remote control based on received information of vehicle M and based on predetermined condition (predetermined weight). If no remote operator satisfies to perform the remote control, then the system could transmit control signal to the vehicle and the vehicle might rely on its own autonomous driving control. If a suitable remote operator is selected, a remote control performed by the selected remote operator will be transmitted to the vehicle) and 
when the remote-control operation has been decided on, output information relating to that remote-control operation to the vehicle. ([Par. 0069], “The integrated control device 310 acquires control information from a plurality of remote control devices 320 (step S102). The integrated control device 310 determines whether or not there is a remote operator who satisfies a predetermined condition based on the information registered in the remote operator list 312 and a plurality of control information (step S104). When there is no remote operator who satisfies a predetermined condition, the integrated control device 310 ends the process of this flowchart without selecting the remote operator and transmitting the control information to the vehicle M. When there is a remote operator who satisfies the predetermined condition, the integrated control device 310 selects the remote operator who satisfies the predetermined When there are a plurality of remote operators who satisfy a predetermined condition, the integrated control device 310 may select the remote operator having the highest proficiency level and arousal level. Further, the integrated control device 310 may select the remote operator according to the information that specifies the remote operator received from the vehicle M. condition (step S106).”)

Regarding to claim 3, Boda teaches the device of claim 1.
Boda further teaches wherein the processor is configured to alter the weighting in accordance with the score belonging to the remote-control driver and a mode of the remote-control operation. ([Par. 0032], “The predetermined condition is at least one of the following. (A) The latest driving operation is appropriate. The most recent driving operation includes at least one of a time lag, a steering angle, an accelerator operation amount, or a brake operation amount. The suitability of the most recent driving operation is that the time lag is greater than or equal to the standard. The fact that the time lag is equal to or greater than the reference means that the time lag is within a predetermined time, or, for example, when there are three remote operators, the time lag is shorter than that of one or more remote operators. Further, the suitability of the latest driving operation may mean that the steering angle, the accelerator operation amount, or the brake operation amount is within the reference range for safely driving the vehicle M. Further, the suitability of the latest driving operation means that the time lag is equal to or greater than the standard, and the steering angle, accelerator operation amount, or brake operation amount is within the reference range for safely driving the vehicle M. You can do it. (B) The proficiency level of the remote operator is above the standard. The proficiency level increases as the number of years of experience of the vehicle M is more than a predetermined number of years or the cumulative time of the simulation becomes longer. The proficiency level above the standard means that, for example, when there are three remote operators, the proficiency level is higher than that of one or more remote operators. (C) The arousal level of the remote operator is above the standard. This is because the higher the arousal level, the shorter the time lag tends to be. When the arousal degree is equal to or higher than the standard, for example, when there are three remote operators, the arousal degree is higher than that of one or more remote operators.”; [Par. 0033], “The integrated control device 310 increases the points each time the predetermined conditions (A) to (C) are satisfied, and decreases the points when the predetermined conditions (A) to (C) are not satisfied. The integrated control device 310 can select the remote operator having the highest point.”; [Par. 0069], “When there is a remote operator who satisfies the predetermined condition, the integrated control device 310 selects the remote operator who satisfies the predetermined When there are a plurality of remote operators who satisfy a predetermined condition, the integrated control device 310 may select the remote operator having the highest proficiency level and arousal level. Further, the integrated control device 310 may select the remote operator according to the information that specifies the remote operator received from the vehicle M. condition (step S106).”)  Wherein the “predetermined condition (A), (B), (C)” reads on the “weighting”. This is interpreted as the system alters the weight of each remote operator based on sustainability of the received remote operation indicating proficiency level and arousal level of each individual remote operator. For example, a higher proficiency level, a higher weight applied to that remote operator. Accordingly, a higher weight means higher individual score of each remote operator.)

Regarding to claim 5, Boda teaches the device of claim 1.
Boda further teaches wherein the processor is configured to alter the weighting such that the higher the score of the remote-control driver, the greater a number of vehicles capable of performing a remote-control operation that are allocated to that driver. ([Par. 0032], “The predetermined condition is at least one of the following. (A) The latest driving operation is appropriate. The most recent driving operation includes at least one of a time lag, a steering angle, an accelerator operation amount, or a brake operation amount. The suitability of the most recent driving operation is that the time lag is greater than or equal to the standard. The fact that the time lag is equal to or greater than the reference means that the time lag is within a predetermined time, or, for example, when there are three remote operators, the time lag is shorter than that of one or more remote operators. Further, the suitability of the latest driving operation may mean that the steering angle, the accelerator operation amount, or the brake operation amount is within the reference range for safely driving the vehicle M. Further, the suitability of the latest driving operation means that the time lag is equal to or greater than the standard, and the steering angle, accelerator operation amount, or brake operation amount is within the reference range for safely driving  the vehicle M. You can do it. (B) The proficiency level of the remote operator is above the standard. The proficiency level increases as the number of years of experience of the vehicle M is more than a predetermined number of years or the cumulative time of the simulation becomes longer. The proficiency level above the standard means that, for example, when there are three remote operators, the proficiency level is higher than that of one or more remote operators. (C) The arousal level of the remote operator is above the standard. This is because the higher the arousal level, the shorter the time lag tends to be. When the arousal degree is equal to or higher than the standard, for example, when there are three remote operators, the arousal degree is higher than that of one or more remote operators.”; [Par. 0033], “The integrated control device 310 increases the points each time the predetermined conditions (A) to (C) are satisfied, and decreases the points when the predetermined conditions (A) to (C) are not satisfied. The integrated control device 310 can select the remote operator having the highest point.” [Par. 0069], “When there is a remote operator who satisfies the predetermined condition, the integrated control device 310 selects the remote operator who satisfies the predetermined When there are a plurality of remote operators who satisfy a predetermined condition, the integrated control device 310 may select the remote operator having the highest proficiency level and arousal level. Further, the integrated control device 310 may select the remote operator according to the information that specifies the remote operator received from the vehicle M. condition (step S106).”)   Wherein the “predetermined condition (A), (B), (C)” reads on the “weight”. This is interpreted as the system alters the weight of each remote operator based on sustainability of the recent remote operation, proficiency level and arousal level associated with each individual remote operator. For example, a higher proficiency level, a higher weight will be applied to that remote operator. Accordingly, a higher weight means higher individual score will be given to each remote operator and the system tends to assign more vehicles to operator who has higher individual point.)

Claims 7 – 9, 11 describe a method that has substantially same scope as claim 1 – 3, 5 respectively above. Therefore, claims 7 – 9, 11 are rejected under 35 USC § 103 for the same reason as described in claims 1 – 3, 5 respectively above.
Claims 13 - 15, 17 describe a method that has substantially same scope as claim 1 – 3, 5 respectively above. Therefore, claims 13 - 15, 17 are rejected under 35 USC § 103 for the same reason as described in claims 1 – 3, 5 respectively above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boda et al. (English Translation of JP2018077649A; hereafter Boda) in view of Zhang, Cheng (English Translation of CN108932828A; hereafter Zhang). 
Regarding to claim 4, Boda teaches the device of claim 1.
Boda teaches to receive a plurality of remote operation performed by a plurality of remote operators and select a remote operator for performing the requested remote control operation. The selection is based on whether the received remote operation satisfying the predetermined condition. If the remote operation is incorrect, it does not satisfy the predetermined condition and the system will not select that remote operator for performing the remote control operation. (Boda, [Par. 0067 – 0069]), but does not explicitly disclose wherein the processor is configured so that, when an incorrect operation is contained in the remote-control operations, the processor removing the incorrect operation.

However, Zhang teaches wherein the processor is configured so that, when an incorrect operation is contained in the remote-control operations, the processor removing the incorrect operation. ([Par. 0042], “ Waiting for the first preset time, if receiving the second remote control command sent by the second wireless channel, determine whether the first remote control command and the second remote control command are the same, if so, verify whether the remote control command is correct, if so , then execute the operation corresponding to the remote control command, and return to step S1; otherwise, verify whether the first remote control command and the second remote control command are correct respectively, execute the operation corresponding to the correct remote control command, and discard the calibration Check the discard wrong remote control command, and return to step S1.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Boda to incorporate the teaching of Zhang. The modification would have been obvious because by removing incorrect remote control operation, it allows to avoid risk of incident caused by incorrect remote operation command. 

Claim 10 describes a method that has substantially same scope as claim 4 above. Therefore, claim 10 is rejected under 35 USC § 103 for the same reason as described in claim 4 above.
Claim 16 describes a method that has substantially same scope as claim 4 above. Therefore, claim 16 is rejected under 35 USC § 103 for the same reason as described in claim 4 above.

Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boda et al. (English Translation of JP2018077649A; hereafter Boda) in view of Brooks, James D. (US Publication No. US 20180356814 A1; hereafter Brooks).
Regarding to claim 6, Boda teaches the device of claim 1.
Boda teaches to select a suitable remote operator for performing remote control operation based on a predetermined weight as described in claim 1 above, but does not explicitly disclose wherein the processor is configured to alter the weighting in accordance with an area and time of occurrence of the event.  

	However, Brooks teaches wherein the processor is configured to alter the weighting in accordance with an area and time of occurrence of the event. ([Par. 0122], “The operator staffing demand represents how many of the operators are needed for remotely controlling the separate vehicle systems at different times during the trips and a required qualification of one or more of the operators for remotely controlling the separate vehicle systems at different times during the trips. The method also includes assigning the operators to remotely monitor or control the separate vehicle systems during the trips based on the time-variable risk profiles and, optionally, based on the operator staffing demand. The operator assigned to one or more of the separate vehicle systems changes with respect to time during the trip of the one or more separate vehicle systems while the one or more separate vehicle systems is moving along one or more routes during the trip.”; [Par. 0168], “the one or more time-varying risks include one or more of travel of the vehicle system through an urban area, travel of the vehicle system with a hazardous load, or a weather condition that changes with respect to time and through which the vehicle system is to travel.”: [Par. 231], “a remote operator is communicatively coupled with at least one vehicle system. For example, the remote-control system can communicate one or more signals with the vehicle control system of the vehicle system via a communication network that includes and/or is formed from the communication devices. The assignment of which remote operator is to be communicatively coupled with the vehicle systems may be made based at least in part on the information received at 1902.Different off-board or remote operators may be associated with different geographic areas. For example, the vehicle systems traveling through a geographic area associated with a remote operator may be assigned to, communicatively coupled with, and remotely controlled by that remote operator during travel through that geographic area.” Wherein this is interpreted as the systems assigns remote operators based on time and area of the occurrence of event. More suitable operator who can remotely operator during certain time and certain area, a higher weight will be applied to that operator.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Boda to incorporate the teaching of Brooks. The modification would have been obvious because by altering the weight for selecting a remote operator based on time and area of occurrence of an event, it allows a more accurate selection of suitable remote operator who is sufficient for performing the remote control for vehicle traveling at certain time and area. 
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668